Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 is cancelled.
Claims 1-12 and 14-20, filed October 14, 2021, are examined on the merits.
RESPONSE TO ARGUMENTS
On page 8, Applicant’s argument the prior art of record does not disclose the new limitation “indexing the received web content to be searchable, wherein the indexing includes generating a geographic location tag related to the received web content in response to determining the received web content was not include the geographic location tag” in claims 1 and 20 has been found to be persuasive.
On page 9, Applicant argues the prior art does not disclose the new limitation of “wherein the filtering of the feed is performed by a geographic location based filter included in the second client computer” in claim 12 has been found to be persuasive.  The 35 USC 103 rejection has been withdrawn.

Claim 1, line 12, recites “was not include.”  It is advised that Applicant amend the phrase to recite “was not included.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1, lines 10-13, recites ”wherein the indexing includes generating a geographic location tag related to the received web content in response to determining the received web content was not include the geographic location tag.”  However, the claim omits the actual step of “determining the received web content was not included the geographic location tag.”  The new limitation is directed to “in response to determining the received web content was not include the geographic location tag”, however, the determining step has not occurred.  It is not clear as to what criteria is being utilized to ascertain that “the received web content was not included the geographic location tag.”  The same issue is present in claim 20.  
Claim 1, line 17, recites “the geographic location tag” wherein the antecedent basis for the limitation is not clear.  Is the antecedent basis for the limitation of “the geographic location tag” in line 17 from “a geographic location tag” in line 11 or “a geographic location tag” in line 15?  Also see “the geographic location tag” in lines 18-21.  The same issue is present in claim 20.
Claim 12, lines 16-17, recites “wherein the filtering of the feed is performed by a geographic location based filter included in the second client computer,” which suggests the feed is present in the second client computer.  However, lines 18-19 recite “transmitting…the filtered feed to the second client computer” which causes the claim to be vague and indefinite because it is not clear as to the need to “transmitting…the filtered feed to the second client computer” when the “wherein the filtering of the feed is performed by a geographic location based filter included in the second client computer” step suggests the feed is present in the second client computer.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152